UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6601


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH A. HINTON, a/k/a Bump,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00078-BO-1)


Submitted:   June 19, 2014                 Decided:   June 25, 2014


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Hinton, Appellant Pro Se. Eric David Goulian, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph A. Hinton appeals the district court’s order

denying      his   motion    to        reduce   sentence      under    18    U.S.C.

§ 3582(c)(2) (2012).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.            United   States      v.     Hinton,   No.

5:08-cr-00078-BO-1 (E.D.N.C. Apr. 12, 2013).                   We dispense with

oral    argument   because       the    facts   and   legal    contentions      are

adequately     presented    in    the     materials   before    this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2